Citation Nr: 1622416	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension, to include as due to ischemic heart disease, diabetes mellitus type II, and/or exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal was previously remanded by the Board in March 2012, and June 2014.

In September 2011, the Veteran testified at a travel Board hearing, a transcript of the hearing has been associated with the claims file.

In an October 2014 rating decision the Veteran was granted service connection for cataracts (claimed as a bilateral eye disability) effective July 23, 2008.  The Veteran has not submitted any additional correspondence on this issue, and the Veteran's representative did not include the issue in the February 2016 post-remand brief.   Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for hypertension, to include as due to ischemic heart disease, diabetes mellitus type II, and/or exposure to herbicides, and entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for chronic obstructive pulmonary disorder (COPD), finding that the Veteran's COPD was not related to service and due to his emphysema associated with his cigarette smoking.

2.  Evidence received since the August 2003 rating decision, is cumulative or redundant of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of service connection for COPD.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying entitlement to service connection for, COPD is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the August 2003 rating decision, new and material evidence has not been received, the claim for COPD is not reopened and remains denied. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a statutory and regulatory duty to notify and assist Veterans in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative or agent, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

Correspondence sent to the Veteran in July 2008 advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The VCAA letter was sent prior to the rating decision in February 2009.  Previously claims to reopen required case-specific notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), however, VAOPGCPREC 6-2014 holds that only generic notice is needed to fulfill VA's duty to notify.  Therefore, VA fulfilled its duty to notify.     

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records (STR), personnel records, Social Security Administration (SSA) records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

As part of the duty to assist VA is required to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, VA is not required to provide a medical examination or medical opinion to a Veteran who "attempts to reopen a finally adjudicated claim until or unless 'new and material evidence is presented or secured."  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (2003) (discussing 38 C.F.R. § 3.159(c)(4)).  As the Board has determined that the claim may not be reopened, a discussion of the necessity and/or adequacy of examination reports is not necessary.   

The prior remand instructions were substantially complied with for the Veteran's claim to reopen.  The June 2014 Board remand instructions requested that the Veteran be given an opportunity to authorize and obtain any VA and non-VA medical records. In July 2014, the Veteran was sent correspondence which included a VA Form 21-4142, and VA records were updated.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in September 2011, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).
 
In March 2016, the Board notified the Appellant that the Veterans Law Judge who held the September 2011 travel Board hearing in this appeal was no longer employed by the Board.  The Appellant was offered the opportunity for another Board hearing before a different Veterans Law Judge, or to consider the appeal based on the evidence of record.  38 U.S.C.A. § 7107(c).  The Appellant failed to respond, and as indicated in the March 2016 letter, the appeal will be determined based on the evidence of record.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for COPD.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In May 2003 the Veteran filed a claim for service connection for COPD to include as secondary to his service-connected chronic bronchitis.  VA medical records from June 2001 show that the Veteran was assessed with COPD with exacerbation and that the Veteran continued to have wheezing, without sputum production, and without fever or chills.  VA medical records from April 2003 show that the Veteran had an impression of moderate COPD.  The Veteran was denied service connection for COPD by the RO, which determined that the Veteran's long history of smoking was the cause of his COPD, and specifically secondary to his emphysema caused by his smoking.  

Since the April 2003 rating decision, VA medical evidence from March 2004 indicates that the Veteran suffers from mild COPD.  In May 2004, the Veteran submitted Service Treatment Records (STRs) which were already of record that show complaints from December 1974 of shortness of breath.  

In July 2008 the Veteran filed a claim to reopen his COPD.  VAMC records from May 2007 show that the Veteran continued to suffer from COPD.  In a statement submitted by the Veteran's representative received in June 2010, it was alleged that the Veteran's COPD was caused and/or aggravated by his service-connected diabetes mellitus type II.  At the Veteran's September 2011 travel Board hearing, the Veteran alleged that his COPD was due to his exposure to Agent Orange.  VAMC records from May 2013 show a continued diagnosis of COPD.  

A new theory of entitlement alone is not new and material evidence.   In addition, a new theory of causation for the same disease or injury that was the subject of a previously denied claim by the Board cannot be the basis to reopen the claim under 38 U.S.C.A. § 7105(c).  However, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the Veteran's claim under § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37   (Fed. Cir. 2008).  Here, the Veteran merely submitted a new theory that his COPD was related to his diabetes mellitus type II, and/or related to his Agent Orange exposure.  However, the Board notes that the Veteran has not submitted any additional evidence to support these contentions.  As such, the new evidence amounts to the Veteran's contention of new theories alone and is, therefore, not material.  The Veteran's continued treatment for COPD shown by VA medical records is also inconsequential as the Veteran's current disability was not the basis of a prior denial.  Accordingly, the Veteran's claim for entitlement to service connection for COPD is not reopened.  In this regard, the Veteran's claim is denied.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for COPD, to include as secondary to service-connected diabetes mellitus type II, and exposure to herbicides is not reopened; the appeal is thus denied.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.

Pursuant to the June 2014 Board remand, the Veteran underwent a hypertension Disability Benefits Questionnaire (DBQ) in July 2014.  The Board notes that the July 2014 DBQ included the requested opinions as to whether or not the Veteran's hypertension was related to elevated blood pressure readings in-service, and whether or not the Veteran's hypertension is caused or aggravated by his-service connected ischemic heart disease with cardiospasm or his service-connected diabetes mellitus.  With respect to the Veteran's allegation that his hypertension may be related to his exposure to herbicides in service, although VA has not conceded a relationship between hypertension and Agent Orange the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, in light of the NAS studies' findings, the Board finds that a medical examination for an opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to herbicides in service is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board further notes that in July 2014 a VA examiner determined that the Veteran did not have a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The instant claim, was pending before the Board prior to August 4, 2014 (the Veteran perfected his appeal in February 2010, the Form 8 Certification of Appeal was dated November 2012, and the Board remanded the issue for further development in March 2012, and June 2014).  Therefore the criteria that must be used are those at DSM-IV, not the DSM-V.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  On remand, the examiner should provide a supplemental opinion regarding how, if at all, the examiner's opinion would change based upon consideration under the DSM-IV criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the July 2014 hypertension VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's currently diagnosed hypertension.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

Is it at least as likely as not that the Veteran's current hypertension is related to his presumed in-service herbicide exposure from Vietnam?  In forming his or her opinion, the VA examiner is advised of the following:  the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is in light of the 2010 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.

A rationale should be given for all opinions and conclusions rendered.

2.  Ask the July 2014 initial PTSD VA examiner (or another appropriate examiner if unavailable) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's acquired psychiatric disability, to include PTSD.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The VA examiner is then specifically requested to offer an opinion as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If so, the examiner must provide an opinion as to whether the PTSD symptoms are related to the Veteran's fear of hostile military or terrorist activity during service, or alternatively whether the PTSD symptoms are related to a verified in-service stressor.

The examiner should also discuss the Veteran's Axis I diagnosis of PTSD by VA treating physicians made in 2012, the Veteran's history of individual and group therapy, and the Veteran's psychological symptoms which include but are not limited to: sleep impairment, hypervigilance, irritability, anger, depression, and social isolation.

A rationale should be given for all opinions and conclusions rendered.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


